



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 210,
    211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1,
    286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as it read
    at any time before the day on which this subparagraph comes into force, if the
    conduct alleged involves a violation of the complainants sexual integrity and
    that conduct would be an offence referred to in subparagraph (i) if it occurred
    on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s. 22(2),
    effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Suleiman, 2016 ONCA 681

DATE 20160912

DOCKET: C59574

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Magabi Lashury Suleiman

Appellant

Magabi Lashury Suleiman, acting in person

David Smith, duty counsel

Molly Flanagan, for the respondent

Heard: September 9, 2016

On appeal from the conviction entered on September 17,
    2014 and the sentence imposed on October 30, 2014 by Justice Maria Linhares de
    Sousa of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, with the assistance of duty counsel, advances three
    grounds of appeal on his conviction. Two relate to only a single count on a
    multi-count indictment and one relates to several counts.

[2]

The appellant contends that the trial judge made improper use of a prior
    statement by the complainant to a nurse. We disagree. The brief reference to
    this statement was simply part of the narrative of events and was not used to
    bolster the complainants credibility.

[3]

The appellant submits that the trial judge improperly relied on similar
    fact evidence relating to cell phones in her reasons.

[4]

We are not persuaded by this submission. The appellants seizure of cell
    phones from five complainants was an integral part of the offences.

[5]

The appellant contends that the trial judge engaged in inconsistent
    reasoning with respect to count 8 in the indictment. We disagree. The words
    not persuaded by in paragraph 261 of her reasons refer only to confinement in
    the appellants automobile, not to confinement in his apartment.

[6]

The appellant contends that his global sentence of nine years
    imprisonment is excessive. We do not accept this submission. The serious nature
    of the offences, the number of victims, and the many aggravating factors
    justify the global sentence. We note that both trial counsel agreed that the
    appropriate sentencing range was 8 to 10 years.

[7]

The appellant submits, and the Crown accepts, that the actual wording
    employed by the sentencing judge in her reasons did not give effect to her
    stated intention of giving the appellant credit for pre-sentence custody on a
    1.5:1 basis.

[8]

We accept the parties joint submission on this issue. The parties agree
    on the math that will correct this error.

[9]

The conviction appeal is dismissed. The sentence appeal is allowed. The
    appellant is given credit for 1541 days of pre-sentence custody, which reduces
    his sentence to an additional 1744 days to serve.


